DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The applicant has submitted a new title that is clearly indicative of the invention to which the claims are directed on 11/20/2020 to overcome the title objection in the Non-Final Office Action dated 8/25/2020. The new title is accepted. 
Response to Amendment/Claim Status
Applicant’s amendment filed on 11/20/2020 amends claims 1, 2, 7, 9, 12, 18, 19, 20 and 25. New claims 36 and 37 were added; no claims were cancelled. Claims 1-37 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-11, 13, 15, 16, 18, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KITAMURA (US 2012/0032305 A1, hereafter Kitmura).
Re claim 1, Kitamura discloses in FIG. 18B (with references to FIGS. 6A, 6B, 7A and 18A) a semiconductor device comprising:
a semiconductor layer (2; ¶ [0202]) of a first conductivity type (n-type; ¶ [0202]) having a main (uppermost) surface;
a diode region (below anode 6; ¶ [0202]) of the first conductivity type (n-type; ¶ [0202]) formed in a surface layer portion (upper part of 2) of the main (uppermost) surface of the semiconductor layer (2);
a carrier trapping region (p-type anode layer 5; ¶ [0202]) and formed along a peripheral edge (right side) of the diode region (at 6) in the surface layer portion (upper part of 2) of the main (uppermost) surface of the semiconductor layer (2) and including crystal defects (p-type region 3; ¶ [0121]) trapping majority carriers (electron acceptors; ¶ [0121]) inside the semiconductor layer (2); and
an electrode (6; ¶ [0202]) formed on the main (uppermost) surface of the semiconductor layer (2) and electrically connected to diode region (below 6).

Re claim 2, Kitamura discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (5) includes a first (upper) region positioned above an intermediate region (vertically middle portion) positioned at a thickness-direction 

Re claim 3, Kitamura discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (5) has a crystal defect density that is higher than a first conductivity type impurity density (FIG. 6B; ¶ [0121]) of the semiconductor layer (2).

Re claim 4, Kitamura discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (5) has a higher (due to smaller area) specific resistance (based on R = (ρxL)/A) than a specific resistance (based on R = (ρxL)/A) of the semiconductor layer (2).

Re claim 5, Kitamura discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (upper portion of 5) is formed in a column shape extending along a thickness direction (vertically) of the semiconductor layer (2).

Re claim 7, Kitamura discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (5) includes a plurality of portions (in active region 19) formed at an interval (spacings) along a thickness direction (left-to-right width) of the semiconductor layer (2).



Re claim 10, Kitamura discloses the semiconductor device according to Claim 1, wherein the electric field relaxation region (3a) includes a second conductivity type impurity region (p-type; ¶ [0125]) and forms a pn junction portion (p-n-p) with the diode region (below 6).

Re claim 11, Kitamura discloses the semiconductor device according to Claim 9, wherein the electric field relaxation region (3a) includes crystal defects (p-type doping) selectively introduced (FIG. 18A) into the surface layer portion of the main (uppermost) surface of the semiconductor layer (2).

Re claim 13, Kitamura discloses the semiconductor device according to Claim 9, wherein the carrier trapping regions (5) are formed in a stripe (column) shape extending along one direction (vertically) as viewed in plan (top view) and the electric field relaxation region (3a) is formed (as a ring) in a region (spacing) between the carrier trapping regions that are mutually adjacent (beside each other) as viewed in plan.


Re claim 18, Kitamura discloses the semiconductor device according to Claim 1, wherein a voltage drop occurring in the semiconductor layer (2) is not less than 100 V and not more than 30000 V (300 V; ¶ [0060]; and because the structure of Kitamura is substantially identical, it would be expected to perform substantially identical to the claimed structure, see MPEP § 2112.01), when a reverse current of 1 mA (¶ [0103]; and because the structure of Kitamura is substantially identical, it would be expected to perform substantially identical to the claimed structure, see MPEP § 2112.01) is applied to the diode region (below 6).

Re claim 36, Kitamura discloses the semiconductor device according to Claim 1,
wherein the electrode (6) forms a Schottky junction (¶ [0202]) with the diode region (below 6).

Re claim 37, Kitamura discloses the semiconductor device according to Claim 1,
wherein the crystal defects (5) is formed by factors other than impurities of a second conductivity type (¶ [0121]-[0123]).
Claims 19-27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darwish et al (US 2014/0252463 A1-prior art of record, hereafter Darwish).
Re claim 19, Darwish discloses in FIG. 15G (with references to FIG. 15E) a semiconductor device comprising:
a semiconductor layer (101; ¶ [0038]) of a first conductivity type (n-type) having a main (uppermost) surface;
a second conductivity type impurity region (452; ¶ [0041]) formed in a surface layer portion (upper plane) of the main (uppermost) surface of the semiconductor layer (101);
a first conductivity type impurity region (1114; ¶ [0041]) formed in a surface layer portion (upper plane) of the second conductivity type impurity region (452);
a carrier trapping region (1558; ¶ [0060]) formed in a region (lower portion) of the semiconductor layer (101) lower than the second conductivity type impurity region (452) and including crystal defects (p-type region 3; ¶ [0121]) trapping majority carriers (electron acceptors) inside the semiconductor layer (101); and
a gate electrode (1520; ¶ [0062]) facing (sidewalls) the second conductivity type impurity region (452) and the first conductivity type impurity region (1114) across (beyond the boundaries of) a gate insulating film (unlabeled dielectric in gate trench).

Re claims 20-25, Darwish discloses the semiconductor device according to Claim 19, wherein the carrier trapping region (1558) includes a first region positioned above an intermediate region positioned at a thickness-direction intermediate (middle) portion 

Re claims 26 and 27, Darwish discloses the semiconductor device according to Claim 19, wherein the second conductivity type impurity region (452) extends along a first direction (into page) as viewed in plan (top view) and the carrier trapping region (1558) extends along a second direction (left-to-right) intersecting (crossing) the first direction (into page) as viewed in plan (top view); and wherein the second conductivity type impurity region (452) extends along one direction (into page) as viewed in plan (top view) and the carrier trapping region (1558) extends along the one direction (top view) and overlaps with (covers) the second conductivity type impurity region (452) as viewed in plan (top view).



Re claims 30-32, Darwish discloses the semiconductor device according to Claim 19, wherein the semiconductor layer (101) is an epitaxial layer (¶ [0038]); wherein the semiconductor layer (101) includes SiC (¶ [0091]); and further comprising: a semiconductor substrate (100; ¶ [0038]) of the first conductivity type (n-type; ¶ [0038]); wherein the semiconductor layer (101) is formed on the semiconductor substrate (100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Ghandi et al (US 9,704,949 B1, hereafter Ghandi).
Re claim 6, Kitamura discloses the semiconductor device according to Claim 1, but fails to disclose wherein the carrier trapping region (5) is floated (¶ [0035]; [0063] and [0066]) in an interior of the semiconductor layer (2).
However,
Ghandi discloses in FIG. 3 a semiconductor device comprising: a floated carrier trapping region (26; col. 6, lines 33-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitamura such that the carrier trapping region (5) is floated in an interior of the semiconductor layer (2) as disclosed by Ghandi in order to form charge-balanced devices demonstrate reduced 

Re claim 12, Kitamura discloses the semiconductor device according to Claim 9, wherein the carrier trapping region (5) extends along a first direction (left-to-right) as viewed in plan (top view) and the electric field relaxation region (3a) extends along a second direction (into page), but fails to disclose intersecting (crossing) the first direction as viewed in plan.
However, Ghandi discloses a carrier trapping region (26) extends along a first direction (left-to-right) as viewed in plan (top view) and the electric field relaxation region (84) extends along a second direction (up-down) intersecting (crossing) the first direction as viewed in plan (FIG. 8; col. 13, line 63-col. 14, line 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitamura such that the electric field relaxation region extends along a second direction (up-down) intersecting (crossing) the first direction as disclosed by Ghandi in order to form charge-balanced devices demonstrate reduced drift layer resistance and thus reduced conduction losses per unit area (Ghandi; col. 1, lines 11-17).

Re claim 14, Kitamura discloses the semiconductor device according to Claim 9, wherein the carrier trapping region (5) extends along one direction (left-to-right) as viewed in plan (top view) and the electric field relaxation region (3a) extends along the 
However, Ghandi discloses a carrier trapping region (26) extends along one direction (left-to-right) as viewed in plan (top view) and the electric field relaxation region (84) extends along the one direction (up-down) and overlaps with the carrier trapping region as viewed in plan (FIG. 8; col. 13, line 63-col. 14, line 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitamura such that the electric field relaxation region extends along the one direction and overlaps with the carrier trapping region as viewed in plan as disclosed by Ghandi in order to form charge-balanced devices demonstrate reduced drift layer resistance and thus reduced conduction losses per unit area (Ghandi; col. 1, lines 11-17).

Re claim 17, Kitamura discloses the semiconductor device according to Claim 1, but fails to disclose wherein the semiconductor layer (2) includes SiC (¶ [0038]; [0063]; [0066] and [0091]).
However, Ghandi discloses an epitaxial semiconductor layer (16; col. 5, lines 29-33), wherein the semiconductor layer (16) includes SiC (col. 5, lines 29-33).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitamura such that the semiconductor layer (2) includes SiC as disclosed by Ghandi to form charge-balanced high-voltage power devices (col. 4, lines 20-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Darwish et al (US 2014/0252463 A1-prior art of record, hereafter Darwish).
Re claim 8, Kitamura discloses the semiconductor device according to Claim 1, but fails to further disclose an insulator embedded in the surface layer portion of the main (uppermost) surface of the semiconductor layer (2); wherein the carrier trapping region (5) is formed along the insulator in the semiconductor layer.
However,
Darwish discloses in FIG. 15G (with references to FIG. 15E) a semiconductor device comprising: an insulator (SiO2 1540) embedded in (within) a surface layer portion (upper region) of the main (uppermost) surface of a semiconductor layer (101; ¶ [0038]); wherein a carrier trapping region (1558; ¶ [0060]) is formed along (sidewalls of) the insulator (1540) in the semiconductor layer (101).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitamura such that an insulator is embedded in the surface layer portion of the main (uppermost) surface of the semiconductor layer (2); wherein the carrier trapping region (5) is formed along the insulator in the semiconductor layer as disclosed by Darwish to form power devices comprising isolation trenches and additional diffusions below the bottom of the isolation trenches to help reduce the electric field (and leakage) of devices in the OFF state (Darwish; Abstract).


Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Darwish in view of CASPARY et al (US 2017/0062568 A1-prior art of record, hereafter Caspary).
Re claims 28 and 33, Darwish discloses the semiconductor device according to Claim 19, wherein the gate insulating film is formed on the main (uppermost) surface of the semiconductor layer (101), and the gate electrode (1520) faces the second conductivity type impurity region (452) and the first conductivity type impurity region (1114) across the gate insulating film, but fails to disclose the gate electrode (1520) faces the second conductivity type impurity region and the first conductivity type impurity region across the gate insulating film from above the main surface of the semiconductor layer; and further comprising: a semiconductor substrate of the second conductivity type; wherein the semiconductor layer is formed on the semiconductor substrate.
However,
Caspary discloses in FIG. a semiconductor device comprising: a gate electrode (241; ¶ [0039]) facing (above) a second conductivity type impurity region (p-doped body 2203; ¶ [0039]) and a first conductivity type impurity region (n+-doped 2204; ¶ [0039]) across (laterally left-to-right) a gate insulating film (dielectric 240; ¶ [0039]) from above a main (uppermost) surface of a semiconductor layer (body 205; ¶ [0039]); and further comprising: a semiconductor substrate (p+-doped emitter 2252; ¶ [0039]) of a second conductivity type (p-type); wherein the semiconductor layer (205) is formed on (above) the semiconductor substrate (2252).
.  

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of HASEGAWA et al (US 2014/0184303 A1-prior art of record, hereafter Hasegawa).
Re claims 34 and 35, Kitamura fails to disclose the semiconductor package comprising: an island; a lead terminal arranged at a periphery of the island; the semiconductor device according to Claim 1 that is mounted on the island; a lead wire electrically connected the lead terminal and the semiconductor device; and a sealing resin sealing the island, the lead terminal, the semiconductor device and the lead wire such as to expose a portion of the lead terminal; and an inverter comprising: a first wiring connected to a high voltage side of a power supply; a second wiring connected to a low voltage side of the power supply; an arm circuit connected between the first wiring and the second wiring and including a plurality of the semiconductor devices according to Claim 1 that are serially connected; and an output wiring connected to a connection portion of the plurality of semiconductor devices in the arm circuit.
	However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device structure of Kitamura in a module comprising: an island; a lead terminal arranged at a periphery of the island; the semiconductor device according to Claim 1 that is mounted on the island; a lead wire electrically connected the lead terminal and the semiconductor device; and a sealing resin sealing the island, the lead terminal, the semiconductor device and the lead wire .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the applicant's arguments with respect to claim 19 filed 11/20/2020 have been fully considered but they are not persuasive. The applicant argues that the shield regions (150) of Darwish are not carrier trapping regions including crystal defects trapping majority carriers since any defects generated by the implantation of p-type impurities into the semiconductor layer have been eliminated by an anneal and/or activation process.
However, the examiner, respectfully, disagrees since any such anneal and/or activation process would or does not eliminate the p-type impurity form being a defect in a host semiconductor layer (e.g. Si and/or SiC), where the defects are acceptors which 
Thus, the examiner’s new interpretation of Darwish (based on FIG. 15G) still anticipates currently amended claim 19.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892